Citation Nr: 0011169	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  92-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney-at-
Law  


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957, and from November 1957 to November 1973.  He died in 
November 1989; the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an August 1996 
decision, the Board denied the appellant's claim for service 
connection for the cause of the veteran's death on the basis 
that new and material evidence had not been submitted to 
reopen the claim that was denied in May 1990.  

The appellant appealed the Board's August 1996 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 1998 judgment, the Court issued a 
decision that vacated the Board's decision, and remanded the 
case for readjudication.  Since that time, the appellant's 
attorney requested additional time in order for the appellant 
to present new evidence.  In a February 2000 letter, the 
appellant's attorney submitted additional evidence and 
expressed appreciation on behalf of the appellant for the 
time extensions granted so that new evidence might be 
submitted.  

The Board notes that initial review of the additional 
evidence by the RO was not waived by the appellant.  
38 C.F.R. § 20.1304 (c) (1999).  However, in light of the 
grant of benefits below, no prejudice results to the 
appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a May 1990 rating decision; the appellant 
was notified of this decision in a June 1, 1990 letter from 
the RO.  

2.  On April 24, 1991, the RO received a letter from the 
appellant within one year of the May 1990 decision, and such 
communication constitutes a timely notice of disagreement.  

3.  All of the available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

4.  The immediate cause of the veteran's death in November 
1989 was cardiogenic shock. 

5.  At the time of his death, the veteran had no service-
connected disabilities.  

6.  It has been shown by competent and probative evidence 
that the cause of the veteran's death is causally related to 
service.


CONCLUSION OF LAW

A disability incurred in service caused the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In her February 2000 written arguments, the appellant's 
attorney contends that the May 1990 rating decision did not 
become final because the appellant submitted what should be 
recognized as a notice of disagreement (NOD) that was 
received by the RO on April 24, 1991.  

Initially, the Board notes that a rating decision dated in 
May 1990 denied service connection for the cause of the 
veteran's death.  The appellant was notified of that decision 
by the RO's letter dated June 1, 1990.  

In a VA Form 21-4138 that was received by the RO on April 24, 
1991, the appellant requested "to re-open my claim for 
consideration for service connected cause for my husband's 
death."  In that statement, the appellant continued to 
describe her opinion how certain developmental action by the 
RO was neglected during the previous claim.  She submitted 
additional medical records, and she made various contentions 
regarding her theory of how the veteran's death was service-
related.    

A rating decision dated in May 1991 denied the claim for 
service connection for the cause of the veteran's death.  
Subsequent to the submission of additional evidence, another 
rating decision dated in August 1991 again denied the claim.  
In November 1991, the RO received an NOD from the appellant.  
With the RO's grant of an extension of time, the appellant 
ultimately filed a timely substantive appeal.  

In May 1994, the Board remanded the case and characterized 
the issue as whether new and material had been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  It was noted that the appellant had not 
initiated an appeal from the May 1990 rating decision.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104.  (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).  

As described above, the appellant filed a VA Form 21-4138 on 
April 24, 1991, within one year of the RO's May 1990 rating 
decision that denied service connection for the cause of the 
veteran's death.  In the statement received on April 24, 
1991, she phrased her request at the time as that to "reopen" 
but she also clearly expressed dissatisfaction with the prior 
rating decision.  That is, she noted what she considered to 
be developmental deficiencies in the previous action, and she 
submitted additional arguments pertinent to the past denial.  
Hence, rather than construing this statement as a "new 
claim," the Board finds that the statement constitutes an 
NOD.  Since a valid NOD was received within one year of the 
notification of the May 1990 rating decision, it was timely 
filed.  38 C.F.R. § 20.302.  

As discussed above, the previous Board decisions pertinent to 
the instant appeal were vacated, and as such, do not present 
a bar for the Board's de novo finding in this matter.  
Additionally, the Court did not render a holding as to the 
finality of the May 1990 rating decision.  See Leopoldo v. 
Brown, 9 Vet. App. 33 (1996) (per curiam) (Under the "law of 
the case" doctrine, an earlier determination by an appellate 
court is binding upon that appellate court in a later review 
of the same case).  As such, the Board can find that the May 
1990 rating decision was appealed by the appellant with the 
production of a timely NOD.  Further, since the Board has 
found that the May 1990 rating decision did not become final, 
new and material evidence is no longer necessary.  The Board 
will proceed to the merits of the claim.  

Factual Background

The veteran served on active duty from March 1953 to March 
1957, and from November 1957 to November 1973.  The official 
certificate of his death shows that he died at the age of 55 
in November 1989 at Bethania Hospital.  The immediate cause 
of death was listed as cardiogenic shock.  An autopsy was not 
performed.   He had no service-connected disabilities during 
his lifetime.

During the veteran's many years of military service, he was 
seen on a number of occasions for chest pains.  There were no 
findings of cardiovascular disease.  On the October 1973 
medical history portion of the service separation 
examination, the veteran reported that he had had shortness 
of breath, pain or pressure in his chest, and stomach, liver 
or intestinal trouble.  Objective examination of the heart 
and abdomen and viscera were normal.  The examiner commented 
that the veteran stated that the shortness of breath was 
caused by nervous tension of his job as a first sergeant, and 
that there were no complications or sequelae.  The veteran 
reported that chest pain and palpitation of the heart was due 
to being a nervous person.  An electrocardiogram (EKG) and a 
chest X-ray were both normal.  It was reported that the 
stomach trouble had not been serious and he had a history of 
intermittent anxiety and a spastic colon with no 
complications or sequelae.  He reported he had had job 
tension with no problems of nervous trouble, shortness of 
breath, chest pain, or palpitations of the heart after his 
duty hours.  He was referred for evaluation and profile for 
retirement purposes.  That report, in November 1973, noted 
that he first had a diagnosis of an irritable colon in 1961, 
and his workup at that time was negative.  He was treated 
with medication with good relief.  Since that time he had 
been switched to Librium.  His symptoms initially were mainly 
lower abdominal pain with intermittent diarrhea.  It was 
reported he currently had essentially no symptoms or dietary 
restrictions.  He reported he had no anxiety other than that 
related to normal everyday activity and occasional 
frustrations.  On physical examination his blood pressure was 
130/80.  The chest was clear to auscultation and percussion.   
Examination of the heart was normal with regular rhythm 
without murmur.  The impression was mild irritable colon, 
controlled.  The examiner stated the veteran qualified for 
worldwide duty. 

Medical records from Sheppard Air Force Base Hospital dated 
in September 1975 show that the veteran was admitted for a 
left inguinal hernia repair.  It was reported that he had no 
adult illnesses other than probable chronic bronchitis.  
Examination of the heart and abdomen were within normal 
limits.  In April 1979, the veteran was treated for 
complaints of chest pain since earlier that morning.  

The veteran was admitted to the Air Force Base hospital again 
in May 1981 for chest pain and shortness of breath, symptoms 
he reportedly had once before during service.  Following 
examination, in which his blood pressure was recorded at 
180/110, the clinical impressions were chest pain, rule out 
myocardial infarction, and hypertension.  He was admitted to 
the intensive care unit for observation.  Serial EKG's showed 
nonspecific ST-T-wave changes which were unchanged.  EKG's 
and cardiac enzymes were normal.  The final diagnosis was 
anxiety reaction.

Copies of medical records, including treatment records from 
W. M. Huckaby, M.D., from October 1981 show that the veteran 
was seen with high blood pressure.  Treatment records from 
William Dean, M.D., beginning in October 1985, were also 
submitted, and hospital records from Bethania Hospital show 
treatment in October 1986 for pneumonia and from December 
1988 to January 1989, for a myocardial infarction.  

The December 1987 private hospital records show that the 
veteran was admitted for evaluation of chest pain, unrelated 
to exertion.  The veteran was noted to have a long history of 
hypertension.  

The December 1988 admission records from Bethania Hospital 
note the veteran had a history of hypertension.  It was noted 
that the veteran sustained an acute inferior myocardial 
infarction in January 1988.  

The terminal hospital records from Bethania Hospital show 
that the veteran was brought to that facility in October 1989 
for confusion and restlessness which had increased over the 
preceding day.  It was reported that he had heart surgery (a 
coronary artery bypass graft) in January 1989 and had had a 
past myocardial infarction with a history of hypertension.  
The clinical summary from Bethania Hospital shows he was 
admitted for evaluation of acute change of mental status and 
elevated enzymes.  He was thought to have hepatic 
encephalopathy due to treatment with antidepressants.   He 
had a complicated hospital course with signs and symptoms of 
heart failure.  Studies showed evidence of a perforated 
duodenal ulcer as well as congestive heart failure prior to 
his death on November 16, 1989.  The final diagnoses were:  
(1) Acute organic brain syndrome, multifactorial, including 
toxic encephalopathy; (2) acute hepatitis secondary to 
medication; (3) ischemic cardiomyopathy with recurrent 
congestive heart failure; (4) coagulopathy with 
thrombocytopenia, azotemia, anemia, and hyperuricemia; (5) 
respiratory alkalosis; (6) a perforated duodenal ulcer; and 
(7) an acute myocardial infarction with cardiogenic shock.

A May 1991 statement from Joe Dean, M.D., shows that during 
the veteran's terminal hospitalization an upper 
gastrointestinal series revealed duodenal ulcer.  It was his 
opinion that although the perforated duodenal ulcer may not 
have directly caused the veteran's death, it certainly 
contributed to it.

In August 1992 the veteran's stepdaughter submitted a letter 
in which she discussed the veteran's stomach problems.

Letters received from two of the veteran's acquaintances in 
March 1996 discussed his stomach problems.  

To support her claim, the appellant furnished a statement 
dated in September 1999 from a doctor whose specialty is 
cardiology.  The doctor initially noted that he had reviewed 
the complete medical records as contained in the VA claims 
file, including all service medical records and those records 
reflecting the veteran's medical care after service 
discharge.  

The doctor stated that he was the veteran's attending 
cardiologist who was responsible for the veteran's care from 
December 1987 until his death in November 1989.  It was the 
doctor's opinion that there was no doubt that the proximate 
cause of the veteran's death was ischemic heart disease 
complicated by recurrent congestive heart failure, 
ventricular arrhythmias, low cardiac output resulting in 
azotemia, anemia, consumption coagulopathy with resultant 
thrombocytopenia, and left ventricular thrombosis.  The 
doctor stated that it was difficult but not impossible to 
approximate the onset of the veteran's coronary heart 
disease, which was eventually fatal to him.  

The cardiologist noted that the veteran's service medical 
records were extensive.  He pointed out that after reviewing 
the records in their entirety, it was his opinion that the 
veteran clearly experienced symptoms compatible with, if not 
clearly objective data supporting, the diagnosis of ischemic 
heart disease prior to his service separation.  The doctor 
then discussed the various findings in the service medical 
records.  In summary, the cardiologist noted that throughout 
the veteran's service medical records were multiple 
references to chest pain, both related and unrelated to 
exertion.  He questioned whether the complaints were totally 
appropriately evaluated at the time.  With the benefit of 
hindsight and after a complete medical record review, it was 
his professional opinion that heart disease existed at the 
time of the veteran's service discharge.  

The doctor also observed that the veteran's symptoms of chest 
pain, tightness and shortness of breath continued after the 
veteran's service.  He compared the post service symptoms 
associated with the veteran's heart disease to the service 
symptoms of indigestion, heartburn, chest pain, fatigue, 
shortness of breath and arm pain.  It was his opinion that 
those symptoms reasonably appeared to mark the service onset 
of heart disease.  He noted the limitations of the EKG as a 
diagnostic tool, and he also highlighted the very advanced 
state of the veteran's heart disease in 1987.  He concluded 
that it was his opinion that the veteran's heart disease 
manifested but was unfortunately not detected during his 
military service, and that the disease resulted in his 
untimely death.  

Legal Criteria

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  Service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Analysis

The threshold question to be initially answered is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious or 
capable of substantiation.  If she has not, the appeal must 
fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well grounded claim for entitlement to service connection 
for the cause of a veteran's death requires competent 
evidence of the veteran's death; a disease or injury which 
was incurred in service (lay or medical evidence); and a 
nexus between the in-service disease or injury and the 
veteran's death (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed.Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza); and Ramey v. Brown, 
9 Vet. App. 40, 46 (1996) (applying Caluza analysis to death 
claims).

In the instant case, the Board finds that the appellant has 
provided a well-grounded claim.  That is, the death 
certificate shows that the veteran's death was due to 
cardiogenic shock; the service medical records contain 
multiple treatment reports showing the veteran's complaints 
of chest pain; and the appellant has submitted a September 
1999 statement from a cardiologist that links the inservice 
symptoms to the disease process causing the veteran's death.  

When a claim is found to be well grounded, VA has a duty to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran's service and 
post service medical records have been associated with the 
claims file.  The Board is not aware of any other evidence 
that is outstanding.  Accordingly, the duty to assist has 
been met.  

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
the service medical records contain multiple references to 
the veteran's various complaints, including chest pain.  Post 
service medical records continue to show treatment for 
similar complaints.  Significantly, there is a medical 
opinion dated in September 1999 that links the inservice 
symptoms the ultimate cause of the veteran's death.  In this, 
and in other cases, only independent medical evidence may be 
considered to support Board findings.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion 
or ordering a medical examination.  However, it is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

After a review of the September 1999 medical opinion, the 
Board concludes that it is of high probative value.  First, 
the doctor is a specialist in cardiology, the type of 
specialist needed in light of the veteran's death from 
cardiogenic shock.  Further, the doctor indicated that he had 
reviewed all of the veteran's medical records.  Thus, he had 
a longitudinal review which provided a sound basis on which 
to provide an opinion.  Additionally, the doctor provided 
full rationale for his conclusions that the problems during 
service represented the onset of the disease entity that led 
to the veteran's death.  That is, he cited to specific 
records, discussed the symptoms, and described the 
interrelationship between the various manifestations, both 
inservice and thereafter.  He also referred to any negative 
evidence in conjunction with his opinion.  Accordingly, the 
opinion is of high probative value.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

There is no medical evidence that contradicts the September 
1999 medical opinion.  The Board therefore concludes that the 
competent and probative evidence of record shows that a 
disability of service origin contributed substantially or 
materially to the cause of the veteran's death within the 
meaning of the VA regulations.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Accordingly, service connection for the cause of 
the veteran's death is granted.   
  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

